Citation Nr: 0734257	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-12 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for bilateral lower 
extremity cold injuries.

4.  Entitlement to service connection for bilateral lower 
extremity traumatic arthritis.

5.  Entitlement to service connection for bilateral lower 
extremity osteoporosis.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for heart disease.

7.  Whether new and material evidence has been presented to a 
claim for compensation under 38 U.S.C.A. § 1151 (West 2002) 
for right eye blindness.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active service from November 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO).  In a June 2005 decision, the Board denied the issues 
on appeal.  The veteran then appealed to the United States 
Court of Appeals for Veterans Claims (Court).

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007).




FINDINGS OF FACT

1.  The veteran died in October 2006.  

2.  In a December 2006 Order, the Court vacated the Board's 
June 2005 decision and dismissed the appeal for lack of 
jurisdiction.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died in October 2006.  In November 
2006, his attorney notified the Court that the veteran had 
died.  In its December 2006 Order, after receiving notice 
that the veteran had died, the Court vacated the June 2005 
Board decision, dismissed the appeal, and returned the case 
to the Board.  In October 2007, the Board received a copy of 
the veteran's death certificate.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


